DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2014065661 (WO 661) in view of Winters (Winters) and Lu (Lu), both previously applied.
The conjugates covered in the rejected claims are taught by WO 661, see for example:

    PNG
    media_image1.png
    338
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    760
    media_image2.png
    Greyscale

The linkers Applicant describes as distinguishing from WO 661 are not required by the rejected claims.  Accordingly, the rejection is maintained.
WO 661 fails to specifically teach the required linker group of formula I.  It is for that proposition that the examiner joins Winter, which teaches linker comprising the required group:

    PNG
    media_image3.png
    122
    240
    media_image3.png
    Greyscale

In this way, those of ordinary skill could have applied the linker of Winters in the manner required and in a predictable fashion for the purposes of obtaining the recited conjugates.  For example, the WO 661 teaches the process for preparing the recited conjugates.  Winters is added for the proposition that linkers of formula I are applicable to this process.  Specifically, Since Winters teaches the particular known technique of using these linkers in antibody conjugates was recognized as part of the ordinary capabilities of one skilled in the art, those of ordinary skill would have recognized that applying the known technique to conjugates, such as those taught by WO 661 would 




    PNG
    media_image4.png
    83
    564
    media_image4.png
    Greyscale

In this manner, Winters provides a motivation and the required reasonable expectation that the linkages of formula 1 can successfully release the payload by enzymatic action.  Applicant’s remarks do not deny this.  In this regard, the references do not need specifically teach Applicant’s motivation to use the recited linkages, i.e., increase in therapeutic index, see MPEP 2144 (“[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”).
Here, as outlined above, Winters and Lu provide a reason to use the recited linkages in ADC’s, such those taught by WO 661.  Any new property, such as an increase in therapeutic index, would have been a necessary aspect imparted by the linkage, see MPEP 2112.01 ("[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").”).  See also, In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
Moreover, Applicant’s assertion that the references did not appreciate the increase in therapeutic index is misplaced.  Applicant comments belie the fact that Winters teaches that those ADC’s that incorporate the linkages covered by formula 1 facilitate drug release without compromising drug activity, since the linkage enzymatically release the payload compound from the targeting moiety.  Indeed, therefore, Winters does appreciate the effects of the linkages of formula 1.  
The rejection is therefore maintained. 
.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642